Citation Nr: 0414744	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  03-25 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk




INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 RO decision which granted 
service connection for PTSD, and assigned a 30 percent 
disability rating for such, effective February 2003.  The 
veteran appeals to the Board for a higher initial evaluation.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The record reveals that the veteran received treatment for 
PTSD from a private physician at Goldsboro Psychiatric Clinic 
P.A. in Goldsboro, North Carolina.  Associated with the 
claims file are related treatment records dated in April 2003 
and March 2004.  The March 2004 medical report noted that the 
veteran was first seen on April 2003 for treatment of PTSD 
and was later seen on at least five other occasions.  These 
outstanding treatment reports must be obtained and associated 
with the veteran's claims file prior to appellate review.

The Board also notes that there is conflicting evidence on 
file regarding the current severity of his PTSD.  
Specifically, a May 2003 VA psychiatric examination reflects 
a Global Assessment of Functioning (GAF) score of 50.  A 
medical report from Goldsboro Psychiatric Clinic around the 
same time period reflects a GAF score of 30.  See April 2003 
medical record.  It is not clear as to which GAF score is 
most representative of the veteran's PTSD.  Since this case 
has to be remanded to obtain outstanding treatment records, 
the Board believes the veteran should be afforded a more 
contemporaneous examination, to include the examiner's review 
of the entire record, prior to a final adjudication of the 
veteran's claim.  See Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993); Procelle v. Derwinski, 2Vet. App 629, 632 (1992).  
This examination is needed, in part, to provide some clarity 
as to the inconsistent GAF scores on file.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for PTSD.  Of particular interest 
would be outstanding treatment records, 
from Goldsboro Psychiatric Clinic P.A., 
in Goldsboro, North Carolina during the 
time period from 2003 onward.  After 
securing the necessary release, the RO 
should obtain these records and associate 
them with the veteran's claims folder.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain the records, a notation to that 
effect should be inserted in the file.  
The RO should inform the veteran of 
failed attempts to procure additional 
records.

3.  After all above-requested records are 
received, the veteran should undergo a VA 
psychiatric examination to ascertain the 
severity of his PTSD.  In this regard, 
the examiner should identify the severity 
of the functional impairment associated 
with the PTSD, alone, particularly as it 
affects his social and industrial 
adaptability.  All indicated tests and 
studies are to be performed, and all 
clinical findings must be reported in 
detail.  The examiner must provide a 
Global Assessment of Functioning (GAF) 
score as well as an explanation as to 
what the score represents; and the 
percentage of the score representing 
impairment solely due to PTSD.  Prior to 
the examination, the claims folder must 
be made available to the psychiatrist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examiner is also asked to 
address the GAF scores on file, including 
the April 2003 and March 2004 records 
from Goldsboro Psychiatric Clinic which 
reflect a GAF score of 30 and the May 
2003 VA examination report which reflects 
a GAF score of 50.  

The examination report should contain a 
rationale for the opinions expressed and 
conclusions reached, citing, if 
necessary, to specific evidence in the 
record.  

The veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications 
must be associated with the claims 
folder.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

5.  After the requested development has 
been completed, the RO should review the 
veteran's claim.  If the benefit sought 
on appeal remains denied, the veteran 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


